Citation Nr: 0526011	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The January 2004 rating action granted service connection for 
both PTSD and for left ear hearing loss.  In a March 2004 
notice of disagreement, the veteran disagreed with the 
initial ratings assigned for both PTSD and left ear hearing 
loss.  However, the veteran only submitted a substantive 
appeal with respect to his PTSD claim.  Accordingly, the 
veteran's claim for an increased initial rating for PTSD is 
the only claim currently before the Board.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by symptoms of nightmares, sleep 
disturbance, and mild anxiety.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
post-traumatic stress disorder, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted service connection and a 10 percent rating for 
PTSD.  Accordingly, this issue represents a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
a precedent opinion of VA's General Counsel that is binding 
on the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

With regard to the instant case, the Board finds that a 
September 2002 notice letter (1) informed the claimant about 
the information and evidence not of record that is necessary 
to substantiate a claim for service connection for PTSD; (2) 
informed the claimant about the information and evidence that 
VA would seek to provide; (3) informed the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requested or told the claimant to provide 
any evidence in the claimant's possession that pertained to 
the claim.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  Adequate 38 U.S.C. 
§ 5103(a) notice was provided as to the original claim for 
service connection for PTSD in September 2002, and as such, 
the claim currently on appeal falls within the exception for 
the applicability of 38 U.S.C.A. § 5103(a).  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  In addition, the 
veteran has been provided VA medical examinations.  
Furthermore, the veteran has provided testimony before the 
undersigned Veterans Law Judge.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the issue on appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



History and Analysis

The veteran's claim stems from a rating decision in January 
2004 which originally granted service connection for post-
traumatic stress disorder.  Therefore, separate initial 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The January 2004 
rating action assigned the veteran a 10 percent rating, 
effective from March 7, 2002.  The veteran maintains that he 
is entitled to an initial rating in excess of 10 percent.  

At his June 2005 hearing the veteran reported that he 
attended VA therapy for PTSD every other week and that VA 
prescribed him medication for treatment of his PTSD.  The 
veteran asserted that he could not sleep more than three 
hours a night and that he had nightmares due to his PTSD.  
The veteran stated that news of the current war triggers 
anxiety attacks and that sometimes he has flashbacks due to 
thunderstorms and other loud noises.

The veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses post-traumatic stress 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Resolving all doubt in favor of the veteran, the Board is of 
the opinion that the veteran's post-traumatic stress disorder 
symptomatology meets the criteria for an initial rating of 30 
percent, throughout the current rating period on appeal.  The 
veteran's VA outpatient treatment records, the March 2003 VA 
psychiatric examination report, and the veteran's hearing 
testimony, all reveal that the veteran has nightmares and 
trouble sleeping.  The evidence also reveals symptoms of mild 
anxiety.  Consequently, the Board finds that the veteran's 
PTSD symptoms of no more than mild anxiety, and sleep 
impairment, meet the criteria for an initial rating of 30 
percent.

The VA outpatient records, and the March and November 2003 VA 
examination reports, clearly indicate that the veteran does 
not meet the criteria for an initial rating in excess of 30 
percent.  The veteran has not been shown to have symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or any other of the symptoms indicative of 
a 50 percent rating for PTSD.  While the veteran reported 
some thoughts of suicide at his hearing, the VA outpatient 
treatment reports, and the November 2003 VA examination 
report show that the veteran denied suicidal and homicidal 
ideation.  Furthermore, the March 2003 VA examination report 
states that suicidal risk appeared nonexistent.  

The Board notes that the March 2003 VA examiner did not think 
that the veteran had PTSD, and the November 2003 VA examiner 
noted that the veteran's PTSD symptoms resulted in a global 
assessment of functioning (GAF) score ranging from 71-80.  A 
GAF score in this range contemplates no more than slight 
impairment in social or occupational functioning.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Accordingly, the Board finds that the veteran does not meet 
the requirements for a rating in excess of 30 percent for 
PTSD at any time since the grant of service connection, 
effective from March 7, 2002.  Accordingly, the preponderance 
of the evidence is against an initial rating in excess of 30 
percent.  See Fenderson, supra.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the veteran's PTSD has required 
frequent hospitalization, or that PTSD alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).




ORDER

An initial rating of 30 percent is granted for PTSD subject 
to the law and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


